Case: 2:16-cv-00030-HEA Doc. #: 108 Filed: 07/10/20 Page: 1 of 5 PageID #: 2125


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

SPECTRUM BRANDS, INC.,                       )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     Case No. 2:16CV30 HEA
                                             )
COMPTON’S LLC, et al.,                       )
                                             )
                                             )
      Defendants,                            )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion for Order to Show

Cause, [Doc. No. 99]. Defendants oppose the Motion. For the reasons set forth

below, the Motion is granted.

                                   Background

      On August 21, 2018, this Court granted Plaintiff Spectrum Brands, Inc.

(“Spectrum”) summary judgment as to the liability of Defendants Compton’s LLC

(“CLLC”) and Richard Compton (“Compton”) (collectively, “Defendants”) for

breach of contract. Defendants were held to have breached their agreements to

perform, fulfill, indemnify Spectrum for all environmental remediation relating to

hazardous trichloroethylene (“TCE”) contamination at the real property located at

708 S. Missouri St, Macon, MO 63552 (“Property”).



                                       −1−
Case: 2:16-cv-00030-HEA Doc. #: 108 Filed: 07/10/20 Page: 2 of 5 PageID #: 2126


      Following the August 21 Order, the parties presented to the Court a jointly

executed Consent Decree and Judgment which included monetary and non-

monetary relief for Spectrum. The Court entered the executed document as a

Consent Judgment on the record on September 13, 2018. Therein, the Court

retained jurisdiction to enforce the Consent Judgment.

                                    Discussion

      Spectrum now moves for an Order requiring Defendants to show cause as to

why they should not be held in contempt of Court for violating the Consent

Judgment. Spectrum states that Defendants have violated Paragraph 9 of the

Consent Judgment, which requires Defendants to cease operations on the Property

by June 1, 2019, unless Spectrum provided an extension of time. Spectrum did

agree to provide several extensions to this deadline, but ultimately informed

Defendants that no further extension past January 22, 2020 would be offered.

Pursuant to the Consent Judgment, then, Defendants were required to cease

operations by January 22, 2020. Defendants admit that they have continued

operations on the Property beyond January 22, 2020 but argue that they are unable

to cease operations in compliance with the Consent Judgment.

      A party seeking contempt sanctions bears the burden of proving by clear and

convincing evidence facts warranting a civil contempt order. Chi. Truck Drivers

v. Bhd. Labor Leasing, 207 F.3d 500, 504 (8th Cir. 2000). An overarching goal of


                                        −2−
Case: 2:16-cv-00030-HEA Doc. #: 108 Filed: 07/10/20 Page: 3 of 5 PageID #: 2127


a court's contempt power is “to ensure that litigants do not anoint themselves with

the power to adjudge the validity of orders to which they are subject.” Id. Civil

contempt may be used to coerce a party to comply with a court order, to

compensate the alleged contemnor's opponent for losses sustained, or both. Id. at

505. “[A] mere ‘present inability to comply’ is a defense to civil contempt,” so

long as the inability to comply is not self-induced and the party has in good faith

made all reasonable efforts to comply. Id. at 506 (quoting United States v.

Rylander, 460 U.S. 752, 757 (1983)).

      In their memorandum in opposition to the instant motion, Defendants state

that they are unable to cease operations. Defendants state that they are a large

employer in a small rural town, that Compton has been unable to find a suitable

location to move his business (CLLC), and that the Property currently has about 50

semi-trailer loads of inventory which they cannot immediately dispose of or sell.

      Defendants claim that they could not pare down inventory because the

nature of their business requires that they accept “a full truckload [of inventory] at

a time or nothing at all.” Defendants further argue that they have merely

continued operating the business with the consent of Spectrum, stating “Plaintiff

cannot now profess surprise that there is inventory in the building.” Defendants

claim that they are trying to find a way to dispose of the remaining inventory now

that they are no longer permitted to operate, and report that the local dump will not


                                         −3−
Case: 2:16-cv-00030-HEA Doc. #: 108 Filed: 07/10/20 Page: 4 of 5 PageID #: 2128


accept the inventory. Having filed their opposition in February of this year,

Defendants posited that ceasing operations would result in the Property’s pipes

freezing and damage to the inventory in which Spectrum has a security interest.

      Defendants also suggest that to require Compton to show that he has been

searching for a location to move CLLC is pointless, as he is a lifelong resident of

the area, he knows what properties are in the area, has investigated the few

properties in the area that would work for his business, and has been unable to

locate anything suitable.

      Defendants contend that they “have no good options” and have continued

with Spectrum to seek a mutually agreeable plan for disposition of the inventory.

Defendants suggest that a contempt order would be inappropriate under the

circumstances because they “have not shown disregard or contempt for the Court.”

      Spectrum has met their burden of showing by clear and convincing evidence

that Defendants are operating their business on the Property in violation of the

Consent Judgment. At this point, Defendants have failed to show that their

purported inability to comply is not self-induced or that they have in good faith

made all reasonable efforts to comply. Outside of assertions that Compton has

inquired to no avail about appropriate properties for relocation, Defendants have

offered no evidence of actions taken to vacate the Property since entry of the

Consent Judgment. Additionally, Defendants’ problem of having excessive


                                        −4−
Case: 2:16-cv-00030-HEA Doc. #: 108 Filed: 07/10/20 Page: 5 of 5 PageID #: 2129


inventory seems self-induced given that Defendants continued to acquire

“truckloads” of inventory notwithstanding Defendants’ obligation to vacate the

Property.

      Accordingly, Defendants are ordered to show cause as to why they should

not be held in contempt of Court for violating the Consent Judgment entered on

September 13, 2018.

      IT IS HEREBY ORDERED that Plaintiff’s Motion for an Order to Show

Cause [Doc. No. 99], is GRANTED.

      IT IS FURTHER ORDERED that Defendants Compton’s LLC and

Richard Compton shall, within fourteen (14) days of the date of this Order, show

cause as to why they should not be held in contempt of court violating the Consent

Judgment entered by this Court on September 13, 2018.

      Dated this 10th day of July, 2020.




                                              HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE




                                       −5−
